Citation Nr: 1031034	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-30 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based upon individual 
unemployability (TDIU) by reason of service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
February 1971 to August 1972, during the Vietnam Era.
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision of the RO.

The March 2008 rating decision continued a 30 percent rating for 
the service-connected residuals of a gunshot wound to the left 
hand and a 40 percent rating for the service-connected 
enucleation of the right eye and denied the claims of entitlement 
to TDIU rating and service connection for subdural hematoma.  The 
Veteran filed a timely appeal as to the claim for a TDIU rating.  

In October 2008, the Veteran submitted a Substantive Appeal for 
increased ratings for residuals of a gunshot wound to the left 
hand and for enucleation of the right eye.  The RO accepted the 
Form 9 as a timely notice of disagreement (NOD).  

A Statement of the Case (SOC) was issued in May 2009 for the 
increased rating claims.  However, the Veteran did perfect the 
appeal in a timely fashion.  As such, the Board does not have 
jurisdiction of these issues.  38 C.F.R. §§ 20.200, 20.302 
(2009).

In June 2010, the Veteran, sitting at the RO, testified at a 
hearing before the undersigned Veterans Law Judge.  A copy of a 
transcript of the hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.


REMAND

The Veteran, in essence, asserts that his service-connected 
disabilities have increased in severity and render him 
unemployable, as indicated on page 18 of the hearing transcript.  

The Veteran is service connected for enucleation of the right eye 
(40 percent); residuals of a gunshot wound to the left hand (30 
percent); and scar on the left hand (10 percent).  

The Veteran was also awarded Social Security Administration (SSA) 
disability benefits since his last VA examination.  

Given the recent statements and the SSA records on file, the 
Veteran should be afforded a VA examination to determine whether 
he is prevented from performing substantially gainful employment 
due to his service-connected disabilities.  38 C.F.R. 
§ 3.159(c)(4).  

Prior to arranging for the Veteran to undergo VA examination, the 
RO should obtain and associate with the claims folder all 
outstanding VA medical records and pertinent private records 
(i.e., Gainesville VA Medical Center, Lacanto Outpatient Clinic, 
and Citrus Memorial Hospital).  (See June 2010 Hearing Transcript 
p.p. 13-14).  

The Board emphasizes that the records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
in order to obtain all records referable to 
medical treatment that are not currently 
associated with the Veteran's claims file 
(i.e., from Gainesville VA Medical Center, 
Lacanto Outpatient Clinic, and Citrus 
Memorial Hospital).  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.  

2.  Then, the Veteran should be afforded a 
VA examinations to determine the current 
severity of his service-connected 
disabilities.  

The Veteran's claims file should be made 
available to the examiner, and the examiner 
is requested to review the entire claims 
file in conjunction with the examination.  

Specifically, the examiner is requested to 
provide an assessment as to the extent of 
the Veteran's functional impairment that is 
attributable solely to his service-
connected disabilities as discussed.  

Specifically, the physician should render 
an opinion as to whether the service-
connected disabilities prevent him from 
obtaining and maintaining substantially 
gainful employment consistent with 
educational and work background.  

All tests and studies deemed necessary by 
the examiner should be performed.  A 
complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

If the examiner finds that he/she must 
resort to speculation to render the 
requested opinions, he/she must state what 
reasons, with specificity, that this 
question is outside the scope for a medical 
professional conversant in VA practices.

3.  Following completion of all indicated 
development, the RO should readjudicate the 
Veteran's claim in light of all the 
evidence of record.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished with 
a responsive Supplemental Statement of the 
Case (SSOC) and afforded a reasonable 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

